Title: To George Washington from Gouverneur Morris, 19 October 1793
From: Morris, Gouverneur
To: Washington, George


          
            My dear Sir
            Paris 19 October 1793
          
          I had Hopes untill last Evening that the Persons who are to go out as Commissioners
            from hence would have embarkd with Captain Culver, but Circumstances have delay’d the
            Appointment. The Plan which was in Agitation and which will probably be carried into
            Effect is to send over three or four Commissioners one of whom will be charg’d with
            Letters of Credence but instructed to conform to the Directions of the Board. It is
            probable that the new Minister immediately on being presented will ask you to aid in
            securing the Person and Papers of the old one. My public Dispatch of this Day contains a
            remote Hint to lead the Investigation of the Secretary of State. I did not chuse to be
            more particular because You can both give and take the Informations you chuse.
          I have favor’d or rather excited the Idea of this Proceedure for the following Reasons.
            First such a public Act will place in a contemptible Light the Faction connected with Mr
            Genet. Secondly the Seizure of his Papers by exposing his Connections
            with prime Movers will give a Lesson of Caution to others. And
            thirdly the Commissioners who exercise this high handed Authority will on Reflection
            feel the Necessity of respecting your Government lest they should meet a similar Fate.
            Having alarm’d their Apprehensions as to the Effect which Mr Genet’s Imprudence might
            produce, and knowing the public and private Views of the Parties I have insinuated the Advantages which might result from an
            early Declaration on the Part of the new Minister that as France has announced her
            Determination not to meddle with the interior Affairs of other Nations so he can know
            only the Government of America. In Unison with this Idea, I told
            the Minister that I had observed an overruling Influence in their Affairs which seem’d
            to come from the other Side of the Channel, and at the same Time had traced the
            Intention to excite a Seditious Spirit in America. That it was impossible to be on a
            friendly Footing with such Persons, but that at present a different Spirit seemd to
            prevail &ca &ca &ca. This Declaration producd the Effect I intendd. The
            Minister has himself the wish to go out as plenipotentiary and Mr Otto his principal
            Secretary having the same wish they will I beleive endeavor while they stay to put
            things in good Train here—It may be an important judicial Question how far A Minister is protected by the Law of
            Nations after the Arrival of his Successor. In my opinion the same Principles which
            exempt him from the municipal Law subject him to the will of his Sovereign and of Course
            the Aid given to the new Minister is not an Act of the judiciary
            but of the executive, perform’d as an Ally
            and friend and is meerly discretionary—I
            find that this Commission will endeavor to get Hold of the Debt from America to france
            by Anticipation: if no other Reasons militated against
            the Advance the Advantage of a Pledge to satisfy Damages our
            Citizens may sustain during the present Violences is considerable and will not I presume
            be overlook’d. I am my dear Sir very truly yours
          
            Gouvr Morris
          
        